          Case 1:18-cv-09936-LGS Document 198 Filed 03/13/20 Page 1 of 2



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK                                              03/13/2020

--------------------------------------------------------------X

JANE DOE, et al.,                                           :

                                            Plaintiffs,     :      18 Civ. 9936 (LGS)

                          -against-                         :

THE TRUMP CORPORATION, et al.,                              :            ORDER

                                            Defendants. :

------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a status conference was held on March 12, 2020. As discussed at

conference, it is hereby

        ORDERED that, by March 20, 2020, Defendants shall complete production of

documents collected from the initial nine custodians. It is further

        ORDERED that the parties shall meet and confer and, by March 20, 2020, the parties

shall file a joint letter explaining the agreement reached with respect to the production of

organizational charts and/or other discovery necessary to permit Plaintiffs to understand the

organizational positions of individuals who were involved in the at-issue communications and

activities over the relevant period of time, to whom those individuals reported, and the

individuals’ organizational relationships with each other. Any remaining disputes requiring the

Court’s attention with respect to this issue shall also be identified. It is further

        ORDERED that the limitations placed on Electronic Discovery by this Court’s

Individual Rule II.A.1(a), (b) and (d) are WAIVED. Discovery of responsive ESI created as

early as 2005 is allowed. It is further
         Case 1:18-cv-09936-LGS Document 198 Filed 03/13/20 Page 2 of 2



        ORDERED that the parties shall meet and confer on the scope of Defendants’

production and, by March 27, 2020, the parties shall file a joint letter explaining the agreement

reached, including the number of additional custodians to be searched and the anticipated

timeline of Defendants’ productions. Any remaining disputes requiring the Court’s attention

shall also be identified. It is further

        ORDERED that, to the extent that the anticipated timeline of production, and any

remaining disputes requiring the Court’s attention, cannot be addressed in the letter on March 27,

2020, the parties shall jointly file a supplemental letter on March 30, 2020. It is further

        ORDERED that a telephonic status conference shall occur on April 1, 2020, at 3:00

p.m. The Court will call the parties once the conference is ready to begin. The parties shall file

a joint letter by March 30, 2020, providing the Court with one telephone call-in number for a

conference call and, to the extent necessary, a passcode. The parties shall ensure they are all

dialed into the conference call by the appointed conference time.

        The Clerk of Court is respectfully requested to close the motion at Dkt. No. 185.

Dated: March 13, 2020
       New York, New York




                                                 2
